Journal Entries (1821-25): Journal3: (1) Appearance *p. 200; (2) continued *p. 260; (3) motion for rule to declare, or nonsuit *p. 509. Journal 4: (4) Motion for rule to show cause against judgment denied, motion to quash granted, cause remanded MS p. 27.
Papers in File: (i) Petition and affidavit for certiorari, allowance; (2) writ of certiorari; (3) transcript of county court record; (4) transcript from county court journal; (5) extracts from county court record; (6) motion to quash habeas corpus and certiorari.
1821 Calendar, MS p. 47.